Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this "Agreement") is made and entered into
as of October 16, 2015 among Canadian Cannabis Corp., a Delaware corporation
(the "Company"), and Avonlea Ventures Inc., an Ontario corporation ("Investor").

 

WHEREAS, the Company and the Investor are parties to a Promissory Note, dated as
of October 16, 2015 (the "Note") pursuant to which the Investor is lending to
the Company CAD$1,000,000; as a condition to such loan, the Company is required
to issue 250,000 shares of Common Stock of the Company; and

 

WHEREAS, in connection with the consummation of the transactions, the parties
hereto desire to enter into this Agreement in order to grant certain
registration rights to the Investor as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:

 

1. Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

"Affiliate" of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlling", "controlled by" and "under common control with") means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

"Agreement" has the meaning set forth in the preamble.

 

"Board" means the board of directors (or any successor governing body) of the
Company.

 

"Commission" means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

"Common Stock" means the common stock of the Company and any other shares of
stock issued or issuable with respect thereto (whether by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other corporate reorganization or other
similar event with respect to the Common Stock).

 

"Company" has the meaning set forth in the preamble and includes the Company's
successors by merger, acquisition, reorganization or otherwise.

 

"Demand Registration" has the meaning set forth in Section 2.

 



 

 

 

"DTCDRS" has the meaning set forth in Section 4(f).

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

"Investors" has the meaning set forth in the preamble.

 

"Long-Form Registration" has the meaning set forth in Section 2.

 

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

"Piggyback Registration" has the meaning set forth in Section 3(a).

 

"Piggyback Registration Statement" has the meaning set forth in Section 3(a).

 

"Prospectus" means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

"Purchase Agreement" has the meaning set forth in the recitals.

 

"Registrable Securities" means (a) the Shares and (b) any shares of Common Stock
issued or issuable with respect to any shares described in subsection (a) above
by way of a stock dividend or stock split or in exchange for or upon conversion
of such shares or otherwise in connection with a combination of shares,
distribution, recapitalization, merger, consolidation, other reorganization or
other similar event with respect to the Common Stock.

 

"Registration Date" means the date on which the Company becomes subject to
Section 13(a) or Section 15(d) of the Exchange Act.

 

"Registration Statement" means any registration statement of the Company,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such registration statement.

 



2

 

 

"Rule 144" means Rule 144 under the Securities Act or any successor rule
thereto.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

2.            Demand Registration. At any time six months after the date of this
Agreement, Investor may request registration under the Securities Act of all of
their Registrable Securities pursuant to a Registration Statement on Form S-1 or
any successor form thereto (each, a "Long-Form Registration"). The Company shall
prepare and file with (or confidentially submit to) the Commission a
Registration Statement on Form S-1 or any successor form thereto covering all of
the Registrable Securities of Investor within 60 days after the date on which
the initial request is given and shall use its reasonable efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter.

 

3. Piggyback Registration.

 

(a)          Whenever the Company proposes to register the offer and sale of any
shares of its Common Stock under the Securities Act (other than a registration
(i) pursuant to a Registration Statement on Form S-8 (or other registration
solely relating to an offering or sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), or (iii) in connection with any dividend or distribution
reinvestment or similar plan), whether for its own account or for the account of
one or more stockholders of the Company and the form of Registration Statement
(a "Piggyback Registration Statement") to be used may be used for any
registration of Registrable Securities (a "Piggyback Registration"), the Company
shall give prompt written notice (in any event no later than 20 days prior to
the filing of such Registration Statement) to Investor of its intention to
effect such a registration and, subject to Section 3(b) and Section 3(c), shall
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion from Investor within 5
days after the Company's notice has been given to Investor. The Company may
postpone or withdraw the filing or the effectiveness of a Piggyback Registration
at any time in its sole discretion.

 

(b)          If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company and the managing underwriter advises the
Company and Investor in writing that in its reasonable and good faith opinion
the number of shares of Common Stock proposed to be included in such
registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock which can be sold in such offering and/or that
the number of shares of Common Stock proposed to be included in any such
registration or takedown would adversely affect the price per share of the
Common Stock to be sold in such offering, the Company shall include in such
registration or takedown (i) first, the shares of Common Stock that the Company
proposes to sell; (ii) second, the shares of Common Stock requested to be
included therein by Investor; and (iii) third, the shares of Common Stock
requested to be included therein by holders of Common Stock other than holders
of Registrable Securities, allocated among such holders in such manner as they
may agree.

 



3

 

 

(c)          If a Piggyback Registration is initiated as an underwritten
offering on behalf of a holder of Common Stock other than Registrable
Securities, and the managing underwriter advises the Company in writing that in
its reasonable and good faith opinion the number of shares of Common Stock
proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock requested to be included therein by Investor and (ii)
second, the shares of Common Stock requested to be included therein by other
holders of Common Stock, allocated among such holders in such manner as they may
agree.

 

4.            Registration Procedures. If and whenever the holders of
Registrable Securities request that the offer and sale of any Registrable
Securities be registered under the Securities Act pursuant to the provisions of
this Agreement, the Company shall use its reasonable efforts to effect the
registration of the offer and sale of such Registrable Securities under the
Securities Act in accordance with the intended method of disposition thereof,
and pursuant thereto the Company shall as soon as reasonably practicable and as
applicable:

 

(a)          subject to Section 2, prepare and file with the Commission a
Registration Statement covering such Registrable Securities and use its
reasonable efforts to cause such Registration Statement to be declared
effective;

 

(b)          notify Investor, promptly after the Company receives notice
thereof, of the time when such Registration Statement has been declared
effective or a supplement to any Prospectus forming a part of such Registration
Statement has been filed with the Commission;

 

(c)          furnish to Investor a copy of the Prospectus included in such
Registration Statement (including each preliminary Prospectus) and any
supplement thereto (in each case including all exhibits and documents
incorporated by reference therein) and such other documents as Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities;

 



4

 

 

(d)          notify Investor promptly of any request by the Commission for the
amending or supplementing of such Registration Statement or Prospectus or for
additional information;

 

(e)          advise Investor promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceeding for such purpose and promptly use its reasonable
efforts to prevent the issuance of any stop order or to obtain its withdrawal at
the earliest possible moment if such stop order should be issued;

 

(f)          cooperate with Investor to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be sold
pursuant to such Registration Statement or Rule 144 free of any restrictive
legends and representing such number of shares of Common Stock and registered in
such names as the holders of the Registrable Securities may reasonably request a
reasonable period of time prior to sales of Registrable Securities pursuant to
such Registration Statement or Rule 144; provided, that the Company may satisfy
its obligations hereunder without issuing physical stock certificates through
the use of The Depository Trust Company's Direct Registration System (the
"DTCDRS");

 

(g)          take no direct or indirect action prohibited by Regulation M under
the Exchange Act; provided, that, to the extent that any prohibition is
applicable to the Company, the Company will take all reasonable action to make
any such prohibition inapplicable; and

 

(h)          otherwise use its reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

 

5. Indemnification.

 

(a)          The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, Investor and Investor's officers, directors, managers,
members, partners, stockholders and Affiliates, each underwriter, broker or any
other Person acting on behalf of Invstor, if any, who controls any of the
foregoing Persons, against all losses, claims, actions, damages, liabilities and
expenses, joint or several, to which any of the foregoing Persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
actions, damages, liabilities or expenses arise out of or are based upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of a Prospectus, preliminary
Prospectus or free writing prospectus, in light of the circumstances under which
they were made) not misleading; and shall reimburse such Persons for any legal
or other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, action, damage or liability,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such holder expressly for use therein or
by such holder's failure to deliver a copy of the Registration Statement,
Prospectus, preliminary Prospectus, free writing prospectus (as defined in Rule
405 under the Securities Act or any successor rule thereto) or any amendments or
supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished such holder with a sufficient number
of copies of the same prior to any written confirmation of the sale of
Registrable Securities. This indemnity shall be in addition to any liability the
Company may otherwise have.

 



5

 

 

(b)          In connection with any registration in which Investor is
participating, Investor shall furnish to the Company in writing such information
as the Company reasonably requests for use in connection with any such
Registration Statement or Prospectus and, to the extent permitted by law, shall
indemnify and hold harmless, the Company, each director of the Company, each
officer of the Company who shall sign such Registration Statement, each
underwriter, broker or other Person acting on behalf of the holders of
Registrable Securities and each Person who controls any of the foregoing Persons
against any losses, claims, actions, damages, liabilities or expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of a Prospectus, preliminary
Prospectus or free writing prospectus, in light of the circumstances under which
they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished in writing by
such holder. This indemnity shall be in addition to any liability the selling
holder may otherwise have.

 

(c)          Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section 5, such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that, if (i) any indemnified party shall
have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party's
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party of such indemnified party for that
portion of the fees and expenses of any counsel retained by the indemnified
party which is reasonably related to the matters covered by the indemnity
provided hereunder. If the indemnifying party is not entitled to, or elects not
to, assume the defense of a claim, it shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicting indemnified parties shall have a right
to retain one separate counsel, chosen by the holders of a majority of the
Registrable Securities included in the registration, at the expense of the
indemnifying party.

 



6

 

 

(d)          If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, whether the
violation of the Securities Act or any other similar federal or state securities
laws or rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
applicable registration, qualification or compliance was perpetrated by the
indemnifying party or the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties agree that it would not be just and equitable
if contribution pursuant hereto were determined by pro rata allocation or by any
other method or allocation which does not take account of the equitable
considerations referred to herein. No Person guilty or liable of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 



7

 

 

6.            Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

7.            Termination. This Agreement shall terminate and be of no further
force or effect when there shall no longer be any Registrable Securities
outstanding; provided, that the provisions of Section 6 shall survive any such
termination.

 

8.            Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8).

 



8

 

 

 

If to the Company:

Canadian Cannabis Corp.
100 Rutherford Rd S
Brampton, Ontario L6W 2J2
Canada

 

E-mail:              bward@cdncannabis.com

 

Attention:       CEO

    with a copy to:

Thrasher Worth LLC
5 Concourse Parkway
Suite 2600
Atlanta, GA 30328
USA

 

E-mail:              gthrasher@thrasherworth.com

 

Attention:       H. Grady Thrasher

    If to Investor

Avonlea Ventures Inc.
15466 The Gore Road
Caledon, ON L7C 3E5
Canada

 

Attention:       Michael Steele

 

Fax:                  (905) 880-7866

 

Email:               steeleconsult@aol.com

    with a copy to:

Norton Rose Fulbright Canada LLP

Suite 3700

400 3rd Ave SW

Calgary AB T2P 4H2

Canada

 

Attention:       Marlow Gereluk

 

Fax:                  (403) 264-5973

 

Email:               Marlow.Gereluk@nortonrosefulbright.com

 

9.            Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.

 



9

 

 

10.            Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

11.            No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement; provided, however, the
parties hereto hereby acknowledge that the Persons set forth in Section 5 are
express third-party beneficiaries of the obligations of the parties hereto set
forth in Section 5.

 

12.            Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

13.            Amendment, Modification and Waiver. The provisions of this
Agreement may only be amended, modified, supplemented or waived with the prior
written consent of the Company and Investor. No waiver by any party or parties
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

14.            Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

15.            Remedies. Investor, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, shall be entitled to
specific performance of its rights under this Agreement. The Company
acknowledges that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and the Company hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 



10

 

 

16.            Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Georgia without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction). Any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of Georgia in each case located in the
city of Atlanta and County of Fulton, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.
Service of process, summons, notice or other document by mail to such party's
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in any such court. The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

17.            Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 17.

 

18.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

19.            Further Assurances. Each of the parties to this Agreement shall,
and shall cause their Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and to give
effect to the transactions contemplated hereby.

 

[SIGNATURE PAGE FOLLOWS]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 



  Canadian Cannabis Corp.         By /s/ Benjamin Ward         Name: Benjamin
Ward   Title: Chief Executive Officer         Avonlea Ventures Inc.         By  
        Name:     Title:  

 

Registration Rights Agreement Signature Page

 

 



 

 

